


SECOND AMENDMENT TO THE
AMENDED AND RESTATED
WILLIS U.S. 2005 DEFERRED COMPENSATION PLAN
This amendment (the “Second Amendment”) is made and entered into effective as of
the 1st day of January, 2014.
WHEREAS, the Corporation previously adopted the Willis U.S. 2005 Deferred
Compensation Plan (the “Plan”) and subsequently restated the Plan as the Amended
and Restated Willis U.S. 2005 Deferred Compensation Plan, effective January 1,
2010; and


WHEREAS, the Corporation previously adopted the First Amendment to the Amended
and Restated Willis U.S. 2005 Deferred Compensation Plan, effective, June 1,
2011; and


WHEREAS, the Plan refers to Willis Group Holdings Limited, formerly a Bermuda
entity, that was re-domiciled in Ireland in 2009 and is now Willis Group
Holdings Public Limited Company, a company incorporated under the laws of
Ireland; and


WHEREAS, the Corporation now desires to amend the Plan to facilitate the
administration by permitting limited cashouts of Participant Accounts, to change
the amount of Minimum Annual Deferral under the Plan, and to reflect the change
in the name of Willis Group Holdings Public Limited Company; and
WHEREAS, Section 11.9(a) and (b) of the Willis Plan permits the Company to amend
the Plan.
NOW, THEREFORE, the plan is hereby amended, effective as of January 1, 2014 as
follows:
1.    A new Section 7.5 is added to the Plan to read as follows:
7.5 Limited Cashouts.
(a)    Notwithstanding any provision of the Plan to the contrary, each Plan Year
the Administrator may, in its sole discretion, distribute the entire Account
balance of a Participant in a single lump sum payment to such Participant
provided he/she satisfies the following conditions:
(1) The payment to the Participant is not greater than the applicable dollar
amount under section 402(g)(1)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) ($17,500 for 2013);
(2) The payment results in the termination and liquidation of the entirety of
the Participant’s interest under the Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treas. Reg. §1.409A-1(c)(2); and
(3)    The Participant has not made a contribution to the Plan in the last three
(3) years or more, including the Plan Year in which the distribution will be
made.
(b)    The Participant shall have no right or discretion (direct or indirect) to
elect such limited cashout.






--------------------------------------------------------------------------------




2.    Section 4.3 Minimum Annual Deferral is hereby deleted in its entirety and
the following is substituted therefor:
Section 4.3 Minimum Annual Deferral. Notwithstanding any provision of the Plan
to the contrary, for any Plan Year, a Participant's Deferral Election shall not
be for less than $10,000.


3.    A new Section 5.2 is hereby added to the Plan as follows:
5.2    Forfeiture. A Participant’s Account Balance, whether or not vested, may
be forfeited in whole or in part at the discretion of the Administrator to the
extent allowed by applicable law, if it is determined that any of the following
exist with respect to the Participant: (i) gross negligence in the performance
or intentional nonperformance of any of the Participant’s material duties and
responsibilities which is not due to a disability that could be reasonably
accommodated to the extent required by state or federal law, (ii) conviction of,
or no contest plea, to any felony that has, or could reasonably be expected to
have, an adverse impact on the performance of the Participant’s duties or
otherwise result in material injury to the business of the Company as determined
by the Administrator, (iii) the Participant’s commission of fraud, (iv) the
Participant’s confirmed use of illegal drugs or operating under the influence of
illegal drugs while on the premises of any property owned or leased by the
Company or while performing duties for the Company, (v) the Participant’s
willful breach of a material provision of any employment agreement or other
agreement between the Participant and the Company, or (vi) termination for cause
pursuant to any employment agreement between the Participant and the Company or
as otherwise determined by the Plan Administrator.


3.    In each place where there is a reference in the Plan to Willis Group
Holdings Limited or Willis Group Holdings, such phrase is hereby deleted and
Willis Group Holdings Public Limited Company is substituted therefor.
4.    Capitalized terms have the meaning set forth herein, or if not defined
herein, shall have the meaning ascribed in the Plan.


IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has executed
this Second Amendment to the Plan effective as of the date first written above.




    
Willis North America Inc.
 
 
By:
/S/ LYNN BISSINGER
 
LYNN BISSINGER
 
 
Its:
Director of US Benefits



